Citation Nr: 1722407	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-15 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than January 17, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling from January 17, 2006 to October 28, 2009, as 50 percent disabling from October 29, 2009 to April 3, 2011, and as 70 percent disabling from April 4, 2011.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) prior to April 4, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to December 1967 and served in the Naval Reserve until January 1970 (4/17/17 Military Personnel Record (2nd set), p. 46).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for PTSD and assigned an initial 30 percent disability rating from January 17, 2006.  The Veteran disagreed with the assigned disability rating and effective date.

A May 2010 rating decision granted a 50 percent rating for PTSD from October 29, 2009 and denied the Veteran's claim for a TDIU.  A June 2010 rating decision also denied entitlement to a TDIU.

A September 2016 rating decision granted a 70 percent rating for PTSD and entitlement to a TDIU, both from April 4, 2011.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).  Thus, the matter of entitlement to a TDIU prior to April 4, 2011 remains for Board consideration.



FINDINGS OF FACT

1.  On January 17, 2006, more than one year following his discharge from active service, the Veteran filed his original claim for service connection for PTSD.  The record includes no communication from him or a designated representative received earlier than January 17, 2006 that constitutes either a formal or informal claim of service connection for a psychiatric disability.

2.  Since the initial grant of service connection on January 17, 2006, the Veteran's service-connected PTSD disability has been has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood; the weight of the medical and other evidence of record is against a finding that the Veteran's service-connected PTSD disability is manifested by total occupational and social impairment.

3.  Prior to April 4, 2011, and since January 17, 2006, the Veteran's service-connected disability has precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 17, 2006 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016), 3.157 (2014).

2.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met since January 17, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have been met since January 17, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in February 2006, October 2008, and December 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No such error has been alleged here.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.  While records indicate the Veteran may have received Social Security Administration (SSA) disability benefits (reportedly for a cardiac disability), he is now approximately 72 years old (see DD Form 214).  Hence, under 42 U.S.C.A. § 402, his SSA disability award would have automatically converted to "old age" benefits when he turned 65.  The Board finds with reasonable certainty that relevant SSA records do not exist.  In any case, the Board grants a TDIU in this decision for the entire rating period on appeal so any error in not obtaining such records is harmless.

In April 2016, the Veteran's representative provided a waiver of initial AOJ review of VA medical records and an examination report received after issuance of the September 2016 supplemental statement of the case (5/16/17 Correspondence).  
See 38 C.F.R. § 20.1304(c) (2016).  Such evidence will be duly considered.

The Veteran underwent VA examinations in January 2008, December 2009, December 2015, and October 2016, and the examination reports are of record.  The January 2008, December 2009, December 2015, and October 2016, VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the PTSD disability. 

In March 2014, the Veteran requested a hearing on "my claim" (3/13/14 Third Party Correspondence).  In December 2015, he was afforded a hearing before a decision review officer regarding his dependency allowance claim.  At no time during that hearing, or subsequently, did the Veteran request to testify regarding his other issues appeal, that are decided herein.  See e.g., Scott v. McDonald, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  The Board concludes that all due process requirements were met regarding the Veteran's hearing request.

As such, the Board will proceed with consideration of the Veteran's appeal.

II. Facts and Analysis

A. Earlier Effective Date

Contentions

The Veteran contends that an effective date earlier than January 17, 2006 is warranted for service connection for PTSD and that July 29, 1967, or his date of discharge, is a more appropriate effective date (7/1/08 VA 9 Appeal to Board of Appeals).  


Legal Criteria

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg.  57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are applicable to his case.

Previously, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

Thus, the essential elements for any claim, whether formal or informal, are 
(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See 38 C.F.R. § 3.1 p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran does not contend that he filed a claim within one year of his separation from service, but maintains that the effective date for his service-connected PTSD should be July 29, 1967 or his date of discharge.

Following its review of the record, the Board finds that January 17, 2006, but no earlier, is the correct effective date for the award of service connection for the Veteran's PTSD, because that is the date of receipt of his initial claim for service connection for this disability.  There is no indication between the Veteran's date of separation from active duty service on December 15 1967, and the date of receipt of his claim for PTSD, that he intended to file a claim for service connection. 

In this case, while the Veteran submitted a request for education benefits in January 1977 (1/14/77 Education General), there is absolutely no indication of an intent to claim service connection for a psychiatric disability, including PTSD, or medical evidence of treatment for the disorder, prior to January 17, 2006.  See Ellington v. Nicholson, 22 Vet. App. 141, 144 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [veteran] to seek secondary service connection . . . . While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.").

In reaching this decision, the Board has considered the Veteran's written statements. However, it is clear that he did not file a formal or informal claim for service connection prior to January 17, 2006.  Thus, the date of the claim was received by VA controls.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the weight of the probative evidence of record is against the claim.  This appeal must be denied.

B. Increased Rating

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 54-56. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the observable symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the competent medical evidence of record and in conjunction with the pertinent rating criteria.

A. PTSD

Contentions

The Veteran contends that a higher rating is warranted for his service-connected PTSD (7/1/08 VA 9 Appeal to Board of Appeals; 1/17/06 VA 21-4138 Statement in Support of Claim).  He experienced severe depression, extreme paranoia, numerous panic attacks daily and regularly, impaired mental status and judgment, and a high anxiety state.  His disability permanently incapacitated him such that he resorted to living in his van and was homeless.  He was often in a dissociated state, was totally disoriented, disillusioned, and apathetic, and neglected his personal hygiene.  

The Veteran experienced drastically compromised concentration and motivation since 1967 that rendered him unable to start or complete projects needed for survival so he missed opportunities for normal development.  His physical health was greatly compromised by his emotional state that led to eating and sleep disorders, heart attacks, and dental problems.  The Veteran believed these problems would not have been so severe if he was diagnosed and treated in 1967.  He had "enormous" psychic pain, anguish, and emotional turmoil since discharge (7/1/08 VA 9, Appeal to Board of Appeals, p. 2).

Thus, the Veteran maintains that a higher rating is warranted for his service-connected PTSD.

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.   

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-V because the DSM-IV had been rendered outdated upon the publication of the DSM-V in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. 

Id. (emphasis added).

So, the DSM-5 would apply as this application for benefits was pending at the RO on August 4, 2014 and was not certified to the Board until September 2016.  However, since much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

According to DSM-IV, Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, that provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Under DSM-IV, a GAF score of 41 to 50 is commensurate with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates an assessment of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

The assigned GAF scores have been indicative of moderate to serious disability and ranged from a GAF score of 60 assigned by the January 2008 VA examiner and commensurate with moderate impairment, to a GAF score of 45 assigned by a VA clinician in March 2007 and the December 2009 VA examiner and commensurate with serious impairment (4/21/07 Medical Treatment Record Government Facility, pp. 7, 11; see also 2/23/10 VA 21-4142 Authorization for Release of Information, pp. 33, 45).  The October 2016 VA examiner stated that PTSD symptoms significantly impair his capability of functioning in an occupational environment. 

The primary consideration is the overall level of impairment, as due to any symptoms.  Use of the term "such as" in the criteria for a 70% evaluation under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a 70% evaluation.  See Vazquez-Claudio, 
713 F.3d at 115.  The plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" and social and occupational impairment in most areas.  Id. at 116-17.  Although, "the veteran's symptom[s are] the primary consideration" in assigning a disability evaluation under § 4.130, a determination as to entitlement to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

Here, the Board finds that the Veteran's demonstrated symptoms or their equivalent have are more nearly approximated by the criteria for a 70 percent rating.  Indeed, the record shows that private clinicians, who treated the Veteran between December 2005 and May 2007, expressed concern about his self-control and judgment, and described him as a volatile short-tempered man who was easily angered and could become embroiled in disputes with others although he denied a history of violence against others (2/23/10 VA 21-4142, pp., 24, 33, 45, 51).  The Veteran told the January 2008 VA examiner that he had fair impulse control and the examiner noted that VA treatment records reflected a history of difficulty controlling his temper, although the Veteran denied physical violence or fights in many years.

The December 2009 examiner noted that the Veteran got into a number of fights with police that were considered misdemeanor offenses and the December 2015 examiner noted his anger and inability to manage intense emotion to stress.  Some paranoid ideation was mentioned in March and April 2006 private treatment records (2/23/10 VA 21-4142, pp., 50-51).  The examiners and VA and non-VA clinicians noted the Veteran's social isolation (12/4/09 Medical Treatment Record Government Facility, p. 4.) and the December 2009 examiner noted his emotional numbing with family.  

The record shows that the PTSD has caused deficiencies in the areas of work, judgment, and mood.  The Veteran attempted school and told the January 2008 examiner he went to community college a couple of times for a month or so but stopped.  His impairments show deficiencies in the area of work.  He last worked in approximately 1995, reported a work history of more than 40 jobs (1/17/06 VA 
21-4138, pp. 1-6) although he told examiners he had over 60 jobs, and had a hard time staying in one place.  

The October 2016 examination report reflects that the Veteran's reported social anxiety and depression significantly affected his ability to remain employed in the same place for long due to interpersonal conflict and social avoidance.  The examiner commented that the Veteran's proneness to interpersonal conflict when placed in a mildly stressful circumstance, such as the routine stress associated with a work setting, provoked a strong, angry, reaction from the Veteran who reported that "nobody will hire me anymore".  This VA examiner added prior VA examination reports were reviewed and these support the Veteran's chronic problems with employment and interpersonal problems.

The December 2015 examiner noted a history of chronic unemployment and that the Veteran's anger and limited ability to manage intense emotional reaction to stress will likely continue to interfere with optimal workplace and interpersonal functioning and close friendships.  It was noted that he last worked in 1995 as a driver for the RIDE, but he quit the job because it was too physically demanding.  

A November 2009 VA outpatient psychology note shows that the Veteran had visual, auditory, olfactory, and tactile triggers and intrusive thoughts of his trauma on the USS FORRESTAL when it caught fire and exploded, killing over 130 men (12/4/09 Medical Treatment Record Government Facility, p. 4).  He dealt with the memories by avoidance.  

The December 2009 examiner noted the Veteran's impaired concentration and some guilt at surviving the fire on the USS Forrestal, the December 2015 examiner noted his disturbance of mood and motivation and mild memory loss, and the December 2015 and October 2016 examiners noted his difficulty establishing and maintaining effective work and social relationships.  

The Veteran had a grown daughter and three grandchildren with whom he had inconsistent relationships.  In December 2005, and during the January 2008 VA examination, he reported having a good relationship with his daughter (2/23/10 
VA 21-4142, p. 32).  Although, the December 2009 examiner noted that the Veteran avoided family members and did not see his daughter and granddaughter much, and the December 2015 examiner reported that he was estranged from his daughter for two years because she was in an abusive relationship.  The October 2016 examiner observed that the Veteran's relationship with his daughter was often interrupted by periods of estrangement, primarily due to his mismanagement of interpersonal conflict.

Clinical records discuss the Veteran's nightmares, intrusive thoughts, severe depression, and euthymic affect, with a lot of tangentiality thought to be characterological (9/29/16 CAPRI, p. 110; 12/4/09 Medical Treatment Record Government Facility, pp. 5, 8; 2/23/10 VA 21-4142, p. 59).  The January 2008 examiner noted occasional panic attacks, circumstantiality in the Veteran's thought process, and mild to moderate PTSD with a long history of intrusive thoughts, memories, dreams, and avoidance (1/22/08 VA examination, p. 11).  The October 2016 VA examiner reported panic attacks weekly or less.

The January 2008, December 2009, December 2015, and October 2016 examiners noted that, on examination, the Veteran had symptoms of anxiety, a depressed mood, chronic sleep impairment, distance from others, loss of interest in activities, hypervigilance, and hyper startle.  The January 2008 examiner noted that records showed the Veteran was homeless earlier in the year but did not bring that up during the interview and currently lived in an apartment.  The Veteran told the December 2015 examiner that people kept away from him because of his outbursts.

Given the above, the Board finds that the demonstrated symptoms show a level of impairment more nearly approximate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the Board finds that the criteria for a 70 percent rating have been met from January 17, 2006.

The Board finds that the preponderance of the evidence is against finding that the Veteran has total occupational and social impairment as contemplated in the criteria for a 100 percent (maximum schedular) rating.  The Veteran's demonstrated symptoms have not been of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  

In this regard, VA and non-VA clinicians and the examiners in January 2008, December 2009, December 2015, and October 2016, reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior; have not been documented in the clinical record or in the statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, his speech was normal, and he repeatedly denied having homicidal ideations or plans.  While an October 2015 VA psychology note indicates that the Veteran's speech was rambling at times, it was redirectable (9/29/16 CAPRI, p. 70). Although the Veteran said that he neglected his hygiene, clinicians and examiners described him as well-groomed and able to maintain his personal hygiene (2/23/10 VA 21-4142, p. 56; October 2016 VA examination report, p. 5).  For example, a January 2006 treatment record reflects that the appeared "well dressed in a suit and snazzy overcoat."  
 
Socially, the Veteran had a long term platonic friendship with S., a female friend.  The October 2016 examiner noted that the Veteran's support network was a friend and his daughter.  Thus, the record does not show symptoms that approximate total social impairment.

In October 2009, the Veteran's friend, S., stated that he was unable to manage his affairs (10/29/09 Third Party Correspondence).  However, no private or VA clinician or examiner has found the Veteran incompetent to manage his affairs at any time during the appeal period.

Given the above, the Board finds that the level of impairment shown is not more nearly approximated by total occupational and social impairment due to his PTSD disability.

As alluded to and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is more nearly approximated by an initial 70 percent rating, but no higher.  As noted above, the Board finds that the record shows this 70 percent level of impairment since the grant of service connection on January 17, 2006.  However, the preponderance of the competent medical and other competent and credible lay evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor, as appropriate.  38 U.S.C.A. § 5107(b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

2. TDIU

Contentions

The Veteran contends that his inability to work is a direct result of his psychiatric disorder (7/1/08 VA 9 Appeal to Board of Appeals).  He was "profoundly" socially and occupationally impaired and was unable to maintain gainful employment "for years".  He provided a list of his employers since discharge that totaled over 40 jobs (1/17/06 VA 21-4138 Statement in Support of Claim, pp. 1-6).  Thus, the Veteran maintains that a TDIU is warranted.

Legal Criteria and Analysis

The RO received the Veteran's formal claim for a TDIU in October 2009 (10/29/09 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  In his claim, the Veteran reported last working in 1995 in the construction industry.  He had a high school education, and had no other special training.  In a September 2016 VA 21-8940, the Veteran remarked that, due to his PTSD, he had a hard time working with people.  His mind was always working, but in a negative way, and he had a hard time concentrating and staying focused.  The Veteran again reported 4 years of high school, but no additionally training or education.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, that grants a 70 percent rating for the PTSD disability, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to April 4, 2011 and for the entire appeal period.  The Board notes that PTSD is presently the Veteran's only service-connected disability.  Now, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 1995, when he reported in his TDIU claim that he last worked full time and became too disabled to work.

The Veteran reported having more than 40 jobs.  He had work experience as a tile layer and held over 60 jobs, according to the October 2016 VA examination report.  He told the December 2015 examiner that he quit his last job as a driver in 1995 because it was too physically demanding.  

A May 2010 statement from a VA physician is to the effect that the Veteran was unemployable due to multiple medical problems, including PTSD (6/7/10 Medical Treatment Record Government Facility).

The December 2015 VA examiner noted the Veteran's history of chronic unemployment, and opined that the Veteran's PTSD disability severely impacted his physical or sedentary employment.  This VA examiner added that the Veteran's anger and limited ability to manage intense emotional reactions to stress will likely continue to interfere with optimal workplace and interpersonal functioning.

The October 2016 VA examiner concluded that the Veteran's PTSD symptoms significantly impaired his ability to function in the occupational environment as evidenced by his changing jobs over sixty times in life due to interpersonal conflicts and social avoidance.  The Veteran reported that no one will hire him.

The Veteran has reported that he worked as tiler layer, and as a driver, and did not report any other work experience.  His psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances and his other non-service-connected disabilities cause difficulty in activities involving strenuous physical activity.  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.

Based on the foregoing and with consideration of the Veteran's psychiatric impairment, work history and training, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability prevents him from securing and following substantially gainful employment consistent with his education and occupational experience.  In reaching this determination, the Board acknowledges that the Veteran has non-service-connected disabilities that affect his ability to work.  Nevertheless, the Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Hence, resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted since January 17, 2006.  38 U.S.C.A. §§ 1155, 5107(b). 


ORDER

An effective date earlier than January 17, 2006 for the grant of service connection for PTSD, is denied.

An initial rating of 70 percent, but not higher, for PTSD, is granted from January 17, 2006.

Entitlement to a TDIU is granted from January 17, 2006.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


